EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 20	delete the figure that is not underlined
Claim 21	delete the figure that is not underlined




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 9-12 and 18-23 are allowed.

The present invention is drawn to a stereoregular cyclic polynorbornene consisting of repeating units having greater than 95 % cis content and greater than 95 % syndiotactic content.  Another embodiment of the invention is a method of preparing the stereoregular cyclic polynorbornene comprising polymerizing a plurality of norbornene monomers in the presence of a catalytic initiator selected from a tetraanionic OCO pincer ligand supported metal-alkylidene complex, a trianionic OCO pincer ligand metal complex, or a trianionic ONO pincer ligand metal complex.  See claims for full details. 

Subject of claims is patentably distinct over references cited in Applicant’s PTO-1449 and those listed in the PTO-892 dated April 20, 2021.  None of the references teaches the stereoregular cyclic polynorbornene of instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        September 15, 2021